33 F.3d 57
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Benjamin BIRD, Plaintiff-Appellant,v.Robert HAMPTON, Defendant-Appellee,Fred KING, Defendant,William WADE, Defendant-Appellee,Harry DIERKER, Defendant,Warren INGALLS, Defendant-Appellee.
No. 93-4095WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 5, 1994.Filed:  August 11, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Missouri Inmate Benjamin Bird appeals the district court's adverse grant of summary judgment in his 42 U.S.C. Sec. 1983 action against several prison doctors alleging inadequate medical care.  Having carefully reviewed the record, we conclude the district court's decision was clearly correct.  Because the controlling principles of law are well established and easily applied to Bird's claims, a discussion of the issues presented by this appeal will serve no useful purpose.  We thus affirm the district court's decision.  See 8th Cir.  R. 47B.